DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 4 paragraph 2, filed 01/11/2021, with respect to claim 1 have been fully considered and are persuasive.  The objection of 01/11/2021 has been withdrawn. 
Applicant’s arguments, see page 4 paragraph 4, filed 01/11/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. §102(a)(1) and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Primel (US7022268).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primel (US7022268).

In reference to claim 1:
Primel discloses a method of forming an eyeglass lens (abstract, col 8 ln 59-col 9 ln 2) comprising:
injection molding an optical material in an axially symmetric mold cavity defining at least one optical surface to form a molded component comprising at least one molded optical surface (col 2 ln 34-36; Fig. 6, the junction between polymer 44 and insert 16 is interpreted as a molded optical surface); and
machining the molded component to form a machined optical component comprising a machined optical surface forming an acute interior angle with a molded optical surface in the at least one molded optical surface, wherein the machined optical component that does not possess axial symmetry (col 7 ln 20-28; Fig. 9).

In reference to claim 2:
In addition to the discussion of claim 1, above, Primel further discloses wherein the axially symmetric mold cavity defines a long axis, and wherein the mold cavity is axially symmetric about the long axis (Fig. 7).

In reference to claim 3:
In addition to the discussion of claim 1, above, Primel further discloses wherein the machined optical component comprises a prism (Fig. 9 numeral 16).

In reference to claim 4:
In addition to the discussion of claim 1, above, Primel further discloses wherein the optical material comprises at least one of an acrylic (col 4 ln 11-17).

In reference to claim 7:
In addition to the discussion of claim 1, above, Primel further discloses wherein the machining of the molded component produces at least one acute interior angle in the machined optical component (col 7 ln 20-28; Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primel as applied to claim 1, above, and further in view of Graney (US20060024491 – previously of record).

In reference to claims 5 and 6:
In addition to the discussion of claim 1, above, Primel does not disclose further comprising adhering an optically active film to the machined optical surface using an optical adhesive (claim 5) or wherein a refractive index of the optical adhesive is within about 20% of a refractive index of the optical material (claim 6). However, this is taught by Graney. Graney teaches optical effect films (title). Graney further teaches that films can be used to impart desirable properties on the optical component (para 0010)(claim 11). Graney further teaches that in a stack of optical elements "[t]he quantity of the reflected light (reflectance) and the color intensity depend on the difference between the two refractive indices, on the ratio of optical thicknesses of the layers, the number of layers and on the uniformity of the thickness. If the refractive indices are the same, there is no reflection at all from the interfaces between the layers" (para 0005)(claims 12 and 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize an optical adhesive and optical material with the same or similar reflective index values in order to impart desirable characteristics to the optical component while minimizing the quantity of reflected light at the layer interface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742